Title: To George Washington from Robert Hanson Harrison, 20 June 1785
From: Harrison, Robert Hanson
To: Washington, George



Dr Sir,
Nanjemoy [Md.] June 20th 1785

After returning home last week, the difficulties of your situation presenting themselves very strongly to me, I cast about in my mind for a person who might relieve you in some degree from the load of business which oppresses you. The result was, I could not recollect one I thought would suit. I saw a friend of mine two or three days after, whom I asked if he was acquainted with such a character as I described. He obligingly told me he would reflect upon the subject—that he was going to portobacco, and if he could think or hear properly of One, that he would mention him to me. I now inform your Excellency that it has been reported to me, that Mr Wm Briscoe, who will have the honor of presenting this, and who is desirous of being of your family, is a discreet, diligent, sensible and amiable Young gentleman—of a good country grammar education—and possesses besides, a pretty good knowledge of Accounts & bookkeeping. I have had myself but a slight acquaintance with Mr Briscoe, by reason of my absence & our being since I came here, some distance apart, and therefore cannot undertake to say that he would answer your Excellency’s views; but from the little opportunity I have had of being acquainted with him, he has appeared sensible & gentlemanny, and from the favourable sentiments entertained of him by Others, who have had it in their power to know him, I should hope, should he become one of your family, that he would prove agreable to your Excellency and contribute in no inconsiderable degree to your relief & ease. From Mr Briscoe’s youth, he may not have been much employed

in Letter writing, but if he possesses the education and diligence it is said he does, he may be able in a little time, to take a good deal of the drudgery in common cases off your hands.
Before I conclude I would mention that Mr Briscoe stands distantly related to myself & more nearly still to Mrs Harrison; but I would willingly hope that your Excellency, from your knowledge of me, will be persuaded, should You & Mr Briscoe agree—and he unfortunately not answer your expectations, that these considerations of themselves had not the least operation in my mind upon the present occasion, and that it is my most earnest wish that they may not have any sort of influence upon your own conduct with respect either to taking or continuing him in your service. I write of him from the knowledge & report of others, more than from any knowledge I possess of him myself—and I introduce him to the honor of your acquaintance, not because he is connected with me; but because he is well spoken of, and as a character that may serve your Excellency pretty well, which seems to be much his wish. I pray You to present me most respectfully to Mrs Washington—Miss Basset & the Major—and to believe that I am Dr Sir, with the truest attachment and respect Yr friend & Hb. servt

Rob: H: Harrison

